Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/15/2022 regarding Claims 1-11 have been fully considered and are not persuasive.
Argument (1): Regarding Claims 1-3 and 5-12, Applicant argues that Park et al. only describes an opening formed in the support member 340 to prevent the biometric sensor 360 from being directly impacted, and thereby a gap is formed between the biometric sensor 360 and the display. However, the gap in Park et al. doesn't change the size and is not directly related to sensing of the biometric sensor 360. In addition, the air gap of claim 1 is formed between the force sensor and the metal layer supporting the back of the display. However, the gap in Park et al. is placed at a position where the support member 340 is omitted. Therefore, it is respectfully submitted the air gap of claim 1 and the gap of Park et al. are different.
Examiner’s Response: Examiner respectfully disagrees. Kong discloses a force sensor for detecting a pressing force, see Para 0116 and 0119. In addition, Park discloses a force sensor wherein an air gap exists between the force sensor seated in the sensor seating portion and a metal layer, see Para 0063, where Park discloses an air gap 353 between 355 and 351. Despite Applicant’s argument discussing about sensor 360, it is the elements of the force sensor 350 that were referenced in the Final Office Action. The force sensor 350 is a capacitance-based sensor that measures force corresponding to a gap change between the two electrodes. The sensor detects the pressure based on the change in the gap, see Para 0062-0063. In response to applicant's argument that Park only describes an opening formed in the support member 340 to prevent the biometric sensor 360 from being directly impacted and that the gap in Park is placed at a position where the support member 340 is omitted, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Therefore, the combined teachings of Kong and Park disclose all of the claimed limitations.

Argument (2): Regarding Claims 13-18, Applicant argues that the amended independent claim 13 includes the following distinguishable features: 1) the second casing is disposed in a vertical direction to the third casing, 2) the user input unit is coupled to the third casing directed in a rearward direction, 3) the second casing and the third casing are integrally formed, and 4) a plurality of conductive elements having different arrangements. The user input unit placed in an orthogonal direction to the second case is pushed by user. However, because the second case and the third case are integrally formed, the deformation of the second case is slightly transmitted to the third case. In addition, the user input unit located in the third case has conductive elements arranged in various directions to accurately sense the force pressing the second case. On the contrary, paragraph [0220] of Shim et al. (which has the same assignee as the present invention) only describes that the force sensing unit can be modified. Further, FIG. 17 A and paragraph [0222] relied on in the Office Action only describe a force sensing unit 570 on a printed circuit board 546. Shim et al. does not teach or suggest a force sensor arranged in a direction perpendicular to the pressing direction, as now recited in amended claim 13. The other references also do not teach or suggest the claimed combination of features.
Examiner’s Response: Examiner respectfully disagrees. Shim discloses sensor 245 that are disposed to be perpendicular to the base portion 247 and sense a touch input applied to the side surface of the terminal body, see Para 0171. Shim further discloses a plurality of conductive elements having different arrangements, see Para 0222, where Shim discloses a plurality of grooves to accommodate the strain gauge force sensor 571. The combined teachings of Kong and Shim disclose all of the claimed limitations. 
The limitations, as currently recited, lack details on the structural connection between the base substrate that includes the strain gauge and the second casing upon which the pressing force is applied. For compact prosecution, prior art was applied to all of the claimed limitations in the Final Office Action.